Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theresa N. Ferguson appeals the district court’s order granting Defendants’ motion for summary judgment. On appeal, we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Ferguson’s informal brief does not challenge the district court’s holding that summary judgment was appropriate where Ferguson did not exhaust her administrative remedies in good faith, Ferguson has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.